453 F.2d 1364
Angel AVILA-DIAZ, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-2262 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 27, 1971.

Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 In his motion to vacate judgment and sentence filed in the District Court the appellant challenges the validity of his guilty plea on grounds that: (1) he did not understand the proceedings against him because he was unable to speak or comprehend the English language; (2) his plea of guilty was not freely or voluntarily entered, but was entered on counsel's promise that he would receive only a two-year sentence; and (3) counsel rendered ineffective service by assuring him of false consequences of the plea


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966